Title: To George Washington from Major General Israel Putnam, 2 September 1778
From: Putnam, Israel
To: Washington, George


          
            Whit plains the 2 of September 1778
          
          as his Excelancy ginrol Washenton requsted that Each ginrol ofesor shuld transmit to
            him his opinyon in riteng what was beast to be don in this creticl tim whathor the army
            ought to move and which way I give it as my opinyon that it would not answor any good
            porposes to remove Estward as the Enimy have Sent such a reinforsment as is suposed to
            rodisland thay must have don what thay intended befor any reinforsment could posabely
            arive from this: and it is my opinyon a move from this towards New york would answor
            many good porposes for I think it must Disconsart thar plans much mor then to follow
            them and feteag the men with such long marches as thay can so Easley return by wartor at
            plesuer: and I think any plan thay may have formed against Conetecut or Boston our move
            towards New york will have an atendanc to Draw thar troops back again for thay never
            will give a cartinty for an uncartanty as they have New york now in possion thay will
            not give up that cartanty to try to regain Boston whare thay must be shut up much mor
            Closly then upon any plas upon the contenant which thar own Experonc tels them. I am
            your Exelancys most Obedant humbel Sarvant
          
            Israel Putnam
          
        